As filed with the Securities and Exchange Commission on November 16, 2010 Registration No.333-22271 Registration No.333-130053 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No.1 to FormS-8 Registration Statement No.333-22271 Post-Effective Amendment No.1 to FormS-8 Registration Statement No.333-130053 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MEXICAN RESTAURANTS, INC. (Exact name of registrant as specified in its charter) Texas 76-0493269 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) Casa Olé Restaurants, Inc. 1996 Long Term Incentive Plan Casa Olé Restaurants, Inc. 1996 Manager’s Stock Option Plan Casa Olé Restaurants, Inc. Stock Option Plan for Non-Employee Directors Mexican Restaurants, Inc. 2005 Long Term Incentive Plan (Full titles of the plans) Curt Glowacki President and Chief Executive Officer Mexican Restaurants, Inc. 12000 Aerospace Avenue Suite 400 Houston, Texas77034 (832) 300-5858 (Name, address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer þ(Do not check if a smaller reporting company) Smallerreportingcompany ¨ DEREGISTRATION OF SECURITIES This Post-Effective Amendment relates to the following Registration Statements on Form S-8 (collectively, the “Registration Statements”) of Mexican Restaurants, Inc. (the “Company”): • Registration No.333-22271, pertaining to the registration of 620,000 shares of common stock, par value $0.01 per share, of the Company (the “Common Stock”), which was filed by the Company with the Securities and Exchange Commission (the “SEC”) on February 24, 1997; and • Registration No.333-130053, pertaining to the registration of 350,000 shares of Common Stock, which was filed by the Company with the SEC on December 1, 2005. This Post-Effective Amendment to Form S-8 Registration Statement is being filed in order to deregister all securities remaining unsold under the Registration Statements set forth above. As of November 12, 2010, the Company had fewer than 300 shareholders of record. As a result, after filing this Post-Effective Amendment, the Company will file a Form 15 to deregister its common stock under Sections12(g) and Section15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”). On November 15, 2010, the Company filed a Form25 to deregister its common stock under Section12(b) of the Exchange Act. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant certifies that it has reasonable grounds to believe it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment to Form S-8 Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Houston, State of Texas, on November 16, 2010. MEXICAN RESTAURANTS, INC. By: /s/ Curt Glowacki Curt Glowacki President and Chief Executive Officer Pursuant to the requirements of the Securities Act, this Post-Effective Amendment to the Registration Statements has been signed below by the following persons in the capacities and on the dates indicated. /s/ Curt Glowacki Curt Glowacki President, Chief Executive Officer and Director (Principal Executive Officer) November 16, 2010 /s/ Andrew J. Dennard Andrew J. Dennard Executive Vice President, Chief Financial Officer and Treasurer (Principal Financial and Accounting Officer) November 16, 2010 /s/ Michael D. Domec Michael D. Domec Director November 16, 2010 /s/ Larry N. Forehand Larry N. Forehand Director November 16, 2010 /s/ Lloyd Fritzmeier Lloyd Fritzmeier Director November 16, 2010 /s/ Michael G. Huss Michael G. Huss Director November 16, 2010 /s/ J. J. Fitzsimmons J. J. Fitzsimmons Director November 16, 2010 /s/ Thomas E. Martin Thomas E. Martin Director November 16, 2010 /s/ Darrin Straughan Darrin Straughan Director November 16, 2010
